MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                                Nov 14 2018, 7:34 am
regarded as precedent or cited before any                                CLERK
court except for the purpose of establishing                         Indiana Supreme Court
                                                                        Court of Appeals
the defense of res judicata, collateral                                   and Tax Court

estoppel, or the law of the case.


APPELLANT, PRO SE                                       ATTORNEYS FOR APPELLEE
E.B.                                                    Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Andrea E. Rahman
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

E.B.,                                                   November 14, 2018
Appellant,                                              Court of Appeals Case No.
                                                        93A02-1712-EX-2997
        v.                                              Appeal from the Review Board of
                                                        the Indiana Department of
Review Board of the Indiana                             Workforce Development
Department of Workforce                                 The Honorable Mackenzi Payne-
Development,                                            Crowe, Administrative Law Judge
Appellee.                                               Steven F. Bier, Chairperson
                                                        Lawrence A. Daily, Member

                                                        Trial Court Cause No.
                                                        17-R-1478



Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 93A02-1712-EX-2997 | November 14, 2018     Page 1 of 4
                                       Statement of the Case
[1]   E.B. (“E.B.”), pro se, appeals the Review Board of the Indiana Department of

      Workforce Development’s (“Review Board”) decision, dismissing his appeal

      based on his failure to timely appeal the determination that he was not entitled

      to unemployment benefits. E.B. makes no cogent argument and has failed to

      cite to any relevant case law. As a result, we conclude that he has waived

      appellate review, and we affirm the Review Board’s decision.


[2]   We affirm.


                                                    Facts
[3]   After E.B.’s employment with Federal Express was terminated, he filed for

      unemployment benefits with the Indiana Department of Workforce

      Development (“the Department”). On September 29, 2017, a claims deputy

      determined that E.B. was not entitled to benefits because he had been

      discharged for just cause. That same day, the Department sent—via mail and

      email—notice of the denial to E.B. The notice informed E.B. that he had

      thirteen days to appeal the claims deputy’s determination. Thus, E.B. had until

      October 12, 2017 to appeal. E.B. attempted to appeal the determination on

      October 25, 2017.


[4]   An administrative law judge (“ALJ”) held a telephonic hearing on November

      15, 2017 to determine whether E.B. had filed a timely appeal pursuant to

      INDIANA CODE § 22-4-17-2. Thereafter, the ALJ issued a decision, concluding

      that E.B.’s appeal was untimely and dismissing the appeal. E.B. appealed the

      Court of Appeals of Indiana | Memorandum Decision 93A02-1712-EX-2997 | November 14, 2018   Page 2 of 4
      ALJ’s decision to the Review Board, and it affirmed the ALJ’s decision. E.B.

      now appeals.


                                                     Decision
[5]   Initially, we note that E.B. proceeds pro se in this appeal.


              It is well settled that pro se litigants are held to the same legal
              standards as licensed attorneys. This means that pro se litigants
              are bound to follow the established rules of procedure and must
              be prepared to accept the consequences of their failure to do so . .
              . . While we prefer to decide issues on the merits, where the
              appellant’s noncompliance with appellate rules is so substantial
              as to impede our consideration of the issues, we may deem the
              alleged errors waived. We will not become an advocate for a
              party, or address arguments that are inappropriate or too poorly
              developed or expressed to be understood.


      Basic v. Amouri, 58 N.E.3d 980, 983-84 (Ind. Ct. App. 2016) (internal quotation

      marks and citations omitted), reh’g denied.


[6]   E.B.’s appellate brief is scant in content and argument.1 Indeed, he makes

      absolutely no argument that his appeal was timely nor any other argument

      challenging the Review Board’s decision that he had failed to timely appeal the

      claims deputy’s determination that E.B. was not entitled to unemployment

      benefits. Instead, he appears to attempt to challenge the determination itself




      1
        E.B.’s brief is also somewhat confusing as he asserts that the Review Board improperly denied
      “unemJeffrey Arnold’s petition for a writ of habeas corpus” and because one page of his brief contains the
      following header: “Brief of Appellee Keith Butts[.]” (E.B.’s Br. 5) (typo in original).

      Court of Appeals of Indiana | Memorandum Decision 93A02-1712-EX-2997 | November 14, 2018          Page 3 of 4
      and the denial of his request for unemployment benefits. E.B.’s brief contains

      no cogent argument nor citation to caselaw, let alone relevant caselaw. As a

      result, we conclude that E.B. has waived appellate review, and we affirm the

      Review Board’s decision. See Basic, 58 N.E.3d at 984 (explaining that the

      consequences of failing to make a cogent argument on appeal is waiver of the

      appeal).2


[7]   Affirmed.


      Najam, J., and Crone, J., concur.




      2
        E.B. also asserts “[f]or the first time on appeal,” that the Department “falsely denied him unemployment”
      and violated his federal constitutional rights. (E.B.’s Br. 13). Aside from the lack of cogent argument, he
      also did not raise such an argument below. Accordingly, he has waived any such argument. See Cunningham
      v. Review Bd. of Indiana Dep’t of Workforce Dev., 913 N.E.2d 203, 205 (Ind. Ct. App. 2009) (holding that “a
      party who fails to raise an issue before an administrative body has waived the issue on appeal”).



      Court of Appeals of Indiana | Memorandum Decision 93A02-1712-EX-2997 | November 14, 2018        Page 4 of 4